`   

N()T F()R PUBLI,CATI_()N IN WES'I"S HAWAI°I REP()RTS AND PACI'F!CY REPORTER

NO. 3OG3l

IN THE lNTERMEDIATE COURT OF APPEALS

OF THE STATE OF HAWAI`I

   

MAKENNA MALIA MEILIN H0O, Plaintiff~Appelle

 

v.
ERIC HOO, individually, as Personal Representative
of the ESTATE OF HERBERT NAM HOO, and as successor
TruStee of the HERBERT NAM HOO TRUST; RANDALL HOO; et al.,
Defendants-Appellants

APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
(CIVlL NO. 07-l~O409)

ORDER DISMISSING APPEAL
FOR LACK OF APPELLATE JURISDICTION
(By: Nakamura, Chief Judge, Foley and Leonard, JJ.)

Upon review of the record, it appears that we lack
jurisdiction over this appeal that Defendant-Appellant Eric Hoo
(Appellant Eric Hoo) asserted from the Honorable Derrick H. M.
Chan's August l8, 2009 judgment in favor of Plaintiff-Appellee
Makenna Malia Meilin H0o (Appellee Makenna Hoo), because the
August l8, 2009 judgment does not satisfy the requirements for an
appealable final judgment under Hawaii Revised Statutes (HRS)

§ 641-l(a) (l993 & Supp. 2008), Rule 58 of the Hawafi Rules of
Civil Procedure (HRCP), and the holding in Jenkins v. Cades
Schutte Fleminq & Wriqht, 76 Hawafi ll5, ll9, 869 P.2d l334,
l338 (l994).

Under Hawafi law, "[a]ppeals shall be allowed in civil

matters from all final judgments, orders, or decrees of

circuit . . . courts[.]" HRS § 641-l(a). Appeals under HRS
§ 641-1 "shall be taken in the manner . . . provided by the rules
of the court." HRS § 641-l(c). HRCP Rule 58 requires that

"[e]very judgment shall be set forth on a separate document."

NOT FOR PITBLICATIONV IN WEST'S HAWAI‘I REPORTS AND .PACIFIC 'R_EP()RTER
Based on this reguirement, the supreme court has held that "Ia}n
appeal may be taken from circuit court orders resolving claims
against parties only after the orders have been reduced to a

judgment and the judgment has been entered in favor of and

 

against the appropriate parties pursuant to HRCP [Rule} 58{.]"
Jenkins, 76 Hawafi at ll9, 869 P.2d at 1338 (emphasis added).
"[A]n appeal from any judgment will be dismissed as premature if
the judgment does not, on its face, either resolve all claims
against all parties or contain the finding necessary for
certification under HRCP [Rule] 54(b)." ldg The finding
necessary for certification is "an express determination that
there is no just reason for delay . . . for the entry of
judgment." HRCP Rule 54(b). Therefore, when a party seeks
appellate review of an order that adjudicates one or more but
fewer than all of the claims, the "party cannot appeal from [the]
circuit court order even though the order may contain [HRCP
Rule] 54(b) certification language; the order must be reduced to
a judgment and the [HRCP Rule] 54(b) certification language must
be contained therein." Oppenheimer v. AIG Hawaii Ins. Co., 77
Hawai‘i 33, 93, 331 P.zd 1234, 1239 (1994) (emphasis added).

Furthermore,

if a judgment purports to be the final judgment in a case
involving multiple claims or multiple parties, the judgment
(a) must specifically identify the party or parties for and
against whom the judgment is enteredL and (b) must §i)
identify the claims for which it is entered, and

(ii) dismiss any claims not specifically identified[.]

Jenkins, 76 Hawai‘i at ll9, 869 P.2d at 1338 (emphases added).

Although Appellee Makenna Hoo's complaint asserted five
separate counts, the August l8, 2009 judgment merely enters

judgment in favor of Appellee Makenna Hoo and against Appellant

_.2_

NOT F().R PUBL].CAT‘[()N IN WES'F'S HAWAI‘I REI"O`RTS ANI) PACI.F]C REPORTI£R
Eric Hoo without specifically identifying the count or counts on
which the circuit court is entering judgment. Furthermore, the
August l8, 2009 judgment does ppg resolve Appellee Makenna Hoo's
complaint as to Defendant~Appellee Randall Hoo, and the
August l8, 2009 does ngt contain the finding necessary for HRCP
Rule 54(b) certification. Instead, the August l8, 2009 judgment
merely contains a statement that it finally disposes of all

claims as to all parties. The supreme court has explained that,

{a] statement that declares "there are no other outstanding
claims" is not a judgment, If the circuit court intends
that claims other than those listed in the judgment language
should be dismissed, it must say so: for example,

"Defendant Y’s counterclaim is dismissed," or "Judgment upon
Defendant Y's counterclaim is entered in favor of
Plaintiff/Counter~Defendant Z," or "all other claims¢
counterclaims, and cross~claims are dismissed."

Jenkins, 76 Hawai‘i at at 119-20 :1.4, 369 P.zd at 1333-39 n.¢i
(emphases added). Consequently, the August l8, 2009 judgment
does not satisfy the requirements for an appealable final
judgment under HRCP Rule 58 and the holding in Jenkins. Absent
an appealable final judgment, this appeal is premature and we
lack jurisdiction.
ACCOrdingly, IT IS HEREBY ORDERED AND DECREED that

Appeal No. 3003l is dismissed for lack of jurisdiction.

DATED: Honolulu, Hawafi, January 7, 20lO.

day/aar

Chief Judge